In an action for separation, the plaintiff wife appeals from a judgment of the Supreme Court, Westchester County, entered December 1, 1971, which, after a nonjury trial, dismissed the complaint. Case remanded to the trial court for the making of specific findings on the facts put in issue by the pleadings and the proof; and appeal held in abeyance in the interim. In our opinion the trial court should state the facts deemed essential for its determination (CPLR 4213, subd. [b]; Matter of Romeo v. Romeo, 40 A D 2d 685). Martuscello, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.